              Case 1:15-cr-00002-RDA Document 7 Filed 10/07/19 Page 1 of 1 PageID# 34

AO 442 (Rev.01/09) Arrest Wairant



                                       United Stages District Court
                                                                 for the                                 1 ■ L
                                                     Eastern District of Virginia


                  United States of America
                               V.
                                                                                                                DRIA. VIRGINIA
                                                                           Case No. 1:15CR2

                  SAUL PACHECO MEJIA

                           Defendant
                                                                                                                            CO


                                                     ARREST WARRANT

To:      Any authorized law enforcement officer
                                                                                                                            n
                                                                                                                             cr.

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) SAUL PACHECO MEJIA                                                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

Sf Indictment            □ Superseding Indictment          □ Information       □ Superseding Information             □ Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition       □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
Conspiracy to Distribute Cocaine, in violation of 21 U.S.C. § 846;
Use of Firearm, in violation of 18 U.S.C. § 924(c)(1)(a);
Possession with Intent to Distribute Cocaine, in violation of 21 U.S.C. § 841(a);
Use of a Firearm During Drug Trafficking Crime Causing Death, in violation of 18 U.S.C. §§ 924(c)(1)(A) & (j)




Date:
                                                                                          tisumg officer s signature


City and state:     Alexandria. Virginia
                                                                                            Printed name and titi



                                                                 Return

         This warr^atTvas r^eived on (dMe)                              and the person was arrested on (date)
at




                                                                                           •resting officer's signature*^



                                                                                            Printed name and title                 ^^
